HAYNES, Circuit Judge,
concurring in the judgment:
The facts of this case are tragic and horrific, but we are required to follow the law which does not provide a remedy against these Appellees under the facts as pleaded. The majority opinion reaches the correct result under the law, so I join in the judgment. However, I find it unnecessary to reach the question of whether the initial inspection requirement was a non-*435discretionary duty. I agree with the reasoning of footnote one that Appellants failed to plead a plausible causal connection between the failure to comply with the arguably nondiscretionary duty to conduct an initial inspection and Parada’s death.